Opinion filed December 17, 2009




                                              In The


   Eleventh Court of Appeals
                                            __________

                                     No. 11-09-00266-CR
                                         __________

                          JOSE ANTHONY LORTA, Appellant

                                                 V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 220th District Court

                                    Comanche County, Texas

                            Trial Court Cause No. CCCR-08-03112


                            MEMORANDUM OPINION
       This is an appeal from a judgment revoking community supervision. The trial court
convicted Jose Anthony Lorta, upon his plea of guilty, of burglary of a habitation and assessed his
punishment at confinement for ten years and a $1,000 fine. Pursuant to the plea bargain agreement,
the imposition of the confinement portion was suspended, and appellant was placed on community
supervision for ten years. At the hearing on the State’s motion to revoke, appellant entered pleas of
true to three allegations that he violated the terms and conditions of his community supervision. The
trial court found that appellant had violated the terms and conditions of his community supervision,
revoked his community supervision, and imposed a sentence of confinement for ten years and a
$1,000 fine. We dismiss.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and applicable
law and states that she has concluded that the appeal is frivolous. Counsel has provided appellant
with a copy of the brief and advised appellant of his right to review the record and file a response
to counsel’s brief. A response has not been filed. Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173
(Tex. App.—Eastland 2005, no pet.).
       Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit. We note that counsel has the responsibility to advise
appellant that he may file a petition for discretionary review by the Texas Court of Criminal Appeals.
Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this court advises appellant
that he may file a petition for discretionary review pursuant to TEX . R. APP . P. 66. Black v. State,
217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
       The motion to withdraw is granted, and the appeal is dismissed.




                                                              PER CURIAM


December 17, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2